—Order unanimously reversed on the law without costs, petition reinstated and matter remitted to Seneca County Family Court for further proceedings in accordance with the following Memorandum: *995Based on a June 1998 order entered in a different proceeding, Family Court dismissed the instant petition for visitation. That was error. That order was either satisfied or superseded by an October 1998 order extending the underlying order of disposition in that proceeding. Thus, we reinstate the petition and remit the matter to Seneca County Family Court for a hearing on the merits of the petition. (Appeal from Order of Seneca County Family Court, Falvey, J. — Visitation.) Present— Wisner, J. P., Hurlbutt, Scudder, Kehoe and Burns, JJ.